Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office made Final. Claims 1-17, and 21-23 are pending. 

Status of Claims 
Applicant’s amendment date 3/1/2021, amending claims 1-17, cancelling claims 18-20 and adding new claims 21-23. 

Response to Amendment 
The previously pending rejection to the claims, under 35 USC 101 (Alice), will be maintained. 
The previous claim objection to claim 4 has been withdrawn. 

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.
Response to Argument under 35 USC 101 (Alice):
Applicants argue: see applicant remarks page 9:

Claims 1 and 10 have been amended to further clarify the claimed subject matter. As discussed during the February 26, 2021, telephone interview, claims 1 and 10 are directed to patentable subject matter for reciting features that are specific implementations of technical solutions for resolving technical issues. For example, claim 1 recites, inter alia, "analyzing the accessed computer-generated calendar data to determine whether one or more open time periods within a meeting boundary associated with an existing meeting of the attendee on the date for the new meeting can be an alternative meeting time to schedule the new meeting in accordance with a level of flexibility of the attendee to rescheduling meetings according to a machine learning model developed with a machine learning processing device ...” As such, the Section 101 rejection of claims 1 and 10 should be withdrawn. Claims 2-9 and 11-17 depend from claims 1 or 10. As such, the Section 101 rejection of these claims should also be withdrawn for the foregoing reasons, and for the additional features of these claims.
The examiner respectfully disagrees: 
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an 
	
The claim recites the additional limitation of “system”, “processing device”, and “memory storing instruction”, “network”, “machine learning”, and “user interface” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S.Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f)).
The user of generic computer component to “system”, “processing device”, “memory storing instruction”, “network”, “machine learning”, and “user interface” as recited in the independent claim, does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds 
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea.
	With respect to integration of the abstract idea into a practical application, the additional element of using a computer system or a network contacting instruction to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply and exception using a generic computing device are facilitating the abstract concept is not enough to confer statutory subject matter eligibility
Examiner asserts that a computer implemented method..... “System”, “processing device”, “memory storing instruction”, “network”, “machine learning”, and “user interface” as recited in the independent claim are a generic computing element performing generic computing functions.

See specification ¶[0027-0028], Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. See MPEP 2106.05(g)
	Here the computer system is a generic computer. Such a computing system to implement the abstract idea does not provide a practical application to make claimed invention eligible. “[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas.” Elec. Power Grp., 830 f. 3d at 1353. “. 

Claim Objections
Claim 23 recite “the method of claim 2”, it should be “the method of claim 21”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, and 21-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, and 21 recites features which do not have adequate written description. 
These are: 
New Claim 21 recite analyzing electronic data of an electronic calendar of the attendee to determine whether one or more open time periods within a meeting boundary associated with an existing meeting of the attendee on the date for the new meeting can be an alternative meeting time to schedule the new meeting in accordance with one or more preferred times of the attendee to scheduling meetings according to (and as recited in claims 1 and 10, “in accordance with a level of flexibility of the attendee to rescheduling meeting according) a machine learning model developed with a machine learning processing device, the meeting boundary comprising a period of time immediately before or immediately after the existing meeting;
	
The machine learning module determine whether one or more open time periods within a meeting boundary associated with an existing meeting of the attendee on the date for the new meeting can be an alternative meeting time to schedule the new meeting in accordance with one or more preferred times of the attendee to scheduling meetings according to (or as recited in claims 1 and 10, “in accordance with a level of flexibility of the attendee to rescheduling meeting according) a machine learning model developed with a machine learning processing device, as mentioned here in paragraph [0063] – [0064]:  
[0064] while executing on the machine learning processing device 909, the optimizer application 910 may perform and/or cause to be performed processes including, but not limited to, the aspects as described herein. The machine learning processing device 909 and the optimizer program 910 can be any suitable type of machine learning or artificial intelligence that learns over time and improves the calendar optimization process. For example, the optimizer application 910, executing on the machine learning processing device 909, can learn an attendee’s preferred times for meetings, identify which attendees are more flexible for rescheduled meetings, learn the order in which meeting should be optimized, and the like. Using the learned aspects of optimizing calendars, over time the optimizer application 910 and machine learning processing device 909 may become more efficient and effective in optimizing calendars.
determining whether one or more open time periods within a meeting boundary associated with an existing meeting of the attendee on the date for the new meeting can be an alternative meeting time to schedule the new meeting in accordance with one or more preferred times of the attendee to scheduling meetings according to (or as recited in claims 1 and 10, “in accordance with a level of flexibility of the attendee to rescheduling meeting according) a machine learning model developed with a machine learning processing device, discussed here are determined as per “machine learning module”. While paragraph [0063-0064] of the specification generally 
	Since the machine learning module determine whether one or more open time periods within a meeting boundary associated with an existing meeting of the attendee on the date for the new meeting can be an alternative meeting time to schedule the new meeting in accordance with one or more preferred times of the attendee to scheduling meetings according to (or as recited in claims 1 and 10, “in accordance with a level of flexibility of the attendee to rescheduling meeting according) a machine learning model developed with a machine learning processing device, in order to meet the applicant’s requirement for adequate written description, the specification needs to explain what data is being collected, how the system/machine learning module does the above limitations.  Merely stating what the system/active machine learning does 
The policy guideline for the rationale is explained in MPEP 2163:
The ‘written description' requirement implements the principle that a patent must describe the technology that is sought to he patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which thepatent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. ” Capon v. Eshhar, 413 F.3d 1343f 1357f 76 USPQZd 1Q7S 1084 (Fed. Clr. 2005). Furtherf the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their potent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term, "{emphasis added)
st written description. One is to show possession and the other is to disclose the "technologic knowledge" upon which a patent would be based.
Ascertaining the "technologic knowledge" of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph statute, for adequate written description.
Since the specification makes it clear that the invention can be performed on a computing apparatus the technologic knowledge is rather contained in how the system determine whether one or more open time periods within a meeting boundary associated with an existing meeting of the attendee on the date for the new meeting can be an alternative meeting time to schedule the new meeting in accordance with one or more preferred times of the attendee to scheduling meetings.  The specification, while providing verbatim support for the features as described above, however fails to adequately describe the technical details for these elements in order to meet the applicant's burden for disclosure under 112 1st paragraph (or 112 a). Since the technologic knowledge of the invention is contained in how the computer is programmed to perform these functions, the disclosure fails to provide adequate written description to meet the applicant's burden for 112 1st paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-17, and 21-23 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

: A method, comprising: in response to receiving, data representing a request to schedule a new meeting with an attendee and containing a date for the new meeting, a start time for the new meeting, an end time for the new meeting, accessing, calendar data associated with calendar of the attendee analyzing the accessed generated calendar data to determine whether one or more open time periods within a meeting boundary associated with an existing meetings of the attendee on the date for the new meeting can be an alternative meeting time to schedule the new meeting in accordance with a level of flexibility of the attendee to rescheduling meetings, the meeting boundary comprising a period of time immediately before or immediately after the existing meeting; for each of the determined open time periods, determining, an amount of focus time for the attendee, the amount of focus time being a period that is longer than a preset threshold and has no scheduled calendar items for the attendee; computing, a score for each of the one or more open time periods based on the amounts of focus times determined for each of the corresponding open time periods; and based on each of the computed scores, selecting, one or more of the one or more open time periods as one or more alternative meeting times for the new meeting to be scheduled; and, a notification indicating the one or more alternative meeting times and for each of the one or more alternative meeting times. 

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 10 and 21 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  If a claim limitation covers commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “method of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea.

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “system”, “processing device”, “memory storing instruction”, “network”, “machine learning”, and “user interface”. Further, pursuant to the broadest reasonable interpretation, as an 

As a result, examiner asserts that claims 2-9, 11-17, and 22-23 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 10 and 21 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 10 and 21 includes various elements that are not directed to the abstract idea. These elements include “system”, “processing device”, “memory storing instruction”, “network”, “machine learning”, and “user interface”
Examiner asserts that a “system”, “processing device”, “memory storing instruction”, “network”, “machine learning”, and “user interface” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0027]-[0028], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Claims 2-9, 11-17, and 22-23 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 10 and 21. 

The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 

Further, Examiner notes that the addition limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. 
Response to Argument under 35 USC 103: 
Examiner has considered the applicant’s arguments presented in the remarks, however, they are moot in view of the new grounds of rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. US 2017/0300869 (hereinafter Johnson) in view of in view of Abebe et al. US 2017/0178080 (hereinafter Abebe).
Regarding claim 1: 
(Currently Amended) A method, comprising: 
in response to receiving, over a computer network, data representing a request to schedule a new meeting with an attendee and containing a date for the new meeting, a start time for the new meeting, an end time for the new meeting, accessing, by a processing device, computer-generated calendar data associated with an electronic calendar of the attende(Johnson Fig. 7 [0087-0088] & [0119], “receives a constraint-specification message that specifies participant-related constraints associated with the new event to be scheduled (e.g. new meeting). The participant-related constraints describe, for instance a desired timeframe for the event to be scheduled, the number (and identity) of participants of the new event, the duration of the new event, etc ….. a computer-implemented process to identify a proposed time slot, if any, for the new event that satisfies the constraints.”) 
analyzing the accessed computer-generated calendar data to determine whether one or more open time periods within a meeting boundary associated with an existing meetings of the attendee on the date [] the meeting boundary comprising a period of (Johnson [0088], “(a) satisfies the participant-related constraints; and (b) satisfies a target objective (e.g., a free-time objective) that is defined as a function of occurrences of a particular kind (“target occurrences”), as measured across all of the calendars of the participants (e.g., occurrences of free time of a particular type, as measured across all of the calendars of the participants)”. Johnson [0099], “for each candidate time slot Z (that occurs on a particular candidate day D) in the subset of candidate time slots, a total amount of whitespace (K^z) between events within that particular candidate day D^z, across all of the calendars of the N participants”. Johnson [0131], “proactively schedules free time blocks in calendars having a minimum size (e.g., two hours, in one implementation)”. EN: Fig. 11 below show one or more open time periods within a meeting boundary”.)
for each of the determined open time periods,
 determining, by the processing device, an amount of focus time for the attendee, the amount of focus time being a period that is longer than a preset threshold and has no scheduled calendar items for the attendee; (Johnson Fig. 2 [0066], “scheduling component 116 preserves and protects minimum-sized free-time blocks on all (or some) of the participants”. Johnson [0070], “the target objective is defined as a function of instances of free time in the calendar data structure (examiner interpret free time as a focus time)… may improve the productivity of the members of an organization e.g., by providing sufficient time for the members to focus on creative tasks”. Johnson [0095 & 0095], “whitespace refers to a span of uninterrupted free time (e.g., focus time). more specifically, for that particular candidate day D^z, the forward scheduling component 116 determines, for each particular participant, a maximum amount of whitespace (e.g. focus time) between events on a calendar associated with the particular participant”.)
computing, by the processing device, a score for each of the one or more open time periods based on the amounts of focus times determined for each of the corresponding open time periods; and -2-Application No. 16/436,789Attorney Docket No. 406466-US-NP based on each of the computed scores, selecting, by the processing device, one or more of the one or more open time periods as one or more alternative meeting times for the new meeting to be scheduled; and (Johnson [0111] “an organization can create preference information that indicate that a minimum-sized free-time block that occurs before 11:00am on a workday is more values than on that occurs thereafter …… weighting function would assign a weighting value of 1.5 to the free-time block 1102 that occurs between 8:00am and 10:00am, and a weighting value of 1.0 for the free time block 1106 that occurs between 12:00pm and 2:00pm. By applying this weighting rule, the contribution of J^z for D1, for participant P1, becomes 2.5, instead of the unweighted score of 2.0”. Johnson [0189], “a candidate generation component 2504 generates a set of candidate-compromise time slots for each event ….. the candidate generation component 2504 then generates one or more time slots which satisfy the relaxed constraints”.)
transmitting, over the network to a computing device associated with the attendee, a notification indicating the one or more alternative meeting times and a user interface selection control for each of the one or more alternative meeting times.  (Johnson [0129], Fig. 14 [0129], “the user interface presentation 1402 also provides output results generated by the forward scheduling component 116. For example, a UI portion 1406 presents event information regarding the proposed time slot identified by the forward scheduling component 116. The forward scheduling component 116 can provide a set of proposed time slots, ranked from most preferable to least preferable based on their respective J^z values”. Johnson [0183], Fig. 24 presentation 2404 whereby an end user can approve or reject rescheduled event”.)) 

    PNG
    media_image1.png
    321
    450
    media_image1.png
    Greyscale

Johnson does not teach, however Abebe teach, for the new meeting can be an alternative meeting time to schedule the new meeting in accordance with a level of flexibility of the attendee to rescheduling meetings according to a machine learning model developed with a machine learning processing device, (See Abebe Figs. 1 & 4 [0013] and [0017], “machine trained to automatically learn suitability of times for an attendee may require less effort from a user …. Existing calendar items may be treated as soft constraints, providing greater flexibility that may capture the actual options available to the organizer”. Abebe [0031], [0039] & [0044], “timeslot may still be considered for the new meeting as it may be the best option given other factors …. For each invitee a pre-trained predictive model (see fig. 3))
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify scheduling computer technique in Johnson to include the user machine learning to automatically learn suitability of time for a meeting, as taught by Abebe, in order to improve the scheduling process. Also, provide greater flexibility when scheduling a meeting (Abebe [0013]). 
Regarding claim 2:
Johnson in view of Abebe disclose the method of claim 1, 
Johnson further teach further comprising receiving, over the computer network by the processing device, data representing a selection of the user interface selection control associated with one of the one or more alternative meeting times indicated in the transmitted notification.   (Johnson [0129], Fig. 14 [0129], “the user interface presentation 1402 also provides output results generated by the forward scheduling component 116. For example, a UI portion 1406 presents event information regarding the proposed time slot identified by the forward scheduling component 116. The forward scheduling component 116 can provide a set of proposed time slots, ranked from most preferable to least preferable based on their respective J^z values. A UI feature 1408 allows the end-user to accept a proposed time slot, e.g. by selecting a proposed time slot”. Johnson [0183], Fig. 24 presentation 2404 whereby an end user can approve or reject rescheduled event”.)) 

Regarding claim 3:
Johnson in view of Abebe disclose the method of claim 2, 
Johnson further teach further comprising causing, by the processing device, data representing a calendar invitation to be transmitted to the attendees for scheduling the new meeting at the one of the one or more alternative meeting times corresponding to the selection of the user interface selection control.    (Johnson [0129], Fig. 14 [0129], “the user interface presentation 1402 also provides output results generated by the forward scheduling component 116. For example, a UI portion 1406 presents event information regarding the proposed time slot identified by the forward scheduling component 116. The forward scheduling component 116 can provide a set of proposed time slots, ranked from most preferable to least preferable based on their respective J^z values. A UI feature 1408 allows the end-user to accept a proposed time slot, e.g. by selecting a proposed time slot and clicking a “send invite” command button. Upon doing so, the forward scheduling component 116 can send an event-notification message to all of the other participants of the evnet”. Johnson [0183], Fig. 24 presentation 2404 whereby an end user can approve or reject rescheduled event”.))
Regarding claim 4:
Johnson in view of Abebe disclose the method of claim 1, 
Johnson further teach wherein the notification also includes a user interface selection control associated with the start time and the end time included in the received request.   (Johnson Fig. 10 [0087-0088] & [0119], “receives a constraint-specification message that specifies participant-related constraints associated with the new event to be scheduled. The participant-related constraints describe, for instance a desired timeframe for the event to be scheduled, the number (and identity) of participants of the new event, the duration of the new event, etc ….. a computer-implemented process to identify a proposed time slot, if any, for the new event that satisfies the constraints.”. Johnson [0129], Fig. 14 [0129], “a UI portion 1406 presents event information regarding the proposed time slot identified by the forward scheduling component 116. … A UI feature 1408 allows the end-user to accept a proposed time slot, e.g. by selecting a proposed time slot and clicking a “send invite” command button. Upon doing so, the forward scheduling component 116 can send an event-notification message to all of the other participants of the evnet”. Johnson [0183], Fig. 24 presentation 2404 whereby an end user can approve or reject rescheduled event”.))
Regarding claim 5:
Johnson in view of Abebe disclose the method of claim 4,
Johnson further teach further comprising receiving, over the computer network by the processing device, data representing a selection of the user interface selection control associated with the start time and the end time included in the received request.   (Johnson Fig. 10 [0087-0088] & [0119], “receives a constraint-specification message that specifies participant-related constraints associated with the new event to be scheduled. The participant-related constraints describe, for instance a desired timeframe for the event to be scheduled, the number (and identity) of participants of the new event, the duration of the new event, etc ….. a computer-implemented process to identify a proposed time slot, if any, for the new event that satisfies the constraints.”. Johnson [0129], Fig. 14 [0129], “a UI portion 1406 presents event information regarding the proposed time slot identified by the forward scheduling component 116. … A UI feature 1408 allows the end-user to accept a proposed time slot, e.g. by selecting a proposed time slot and clicking a “send invite” command button. Upon doing so, the forward scheduling component 116 can send an event-notification message to all of the other participants of the evnet”. Johnson [0183], Fig. 24 presentation 2404 whereby an end user can approve or reject rescheduled event”.))
Regarding claim 6:
Johnson in view of Abebe disclose the method of claim 5, 
Johnson further teach wherein the new meeting on the electronic calendars remains scheduled at the start time and the end time included in the received request.   (Johnson Fig. 10 [0087-0088] & [0119], “receives a constraint-specification message that specifies participant-related constraints associated with the new event to be scheduled. The participant-related constraints describe, for instance a desired timeframe for the event to be scheduled, the number (and identity) of participants of the new event, the duration of the new event, etc ….. a computer-implemented process to identify a proposed time slot, if any, for the new event that satisfies the constraints.”. Johnson [0129], Fig. 14 [0129], “a UI portion 1406 presents event information regarding the proposed time slot identified by the forward scheduling component 116. … A UI feature 1408 allows the end-user to accept a proposed time slot, e.g. by selecting a proposed time slot and clicking a “send invite” command button. Upon doing so, the forward scheduling component 116 can send an event-notification message to all of the other participants of the evnet”. Johnson [0183], Fig. 24 presentation 2404 whereby an end user can approve or reject rescheduled event”. EN: [0183]-[00184] Fig. 24 section 2404 provide an option to the user to keep/remains scheduled at the meeting time in the request by rejecting the proposed alternative time(s). further, in Fig. 24 section 2406 allows the administrative-user to invoke a calendar type presentation that shows the changes that have been made.” ))
Regarding claim 7:
Johnson in view of Abebe disclose the method of claim 1, further comprising: 
Johnson further teach recording data representing changes in the amounts of focus times over a given period of time; and sending a report on the changes in the amounts of focus times over the given period of time to at least one user.   (Johnson [0140], “the trend assessment component 1510 examines the events already scheduled over a prescribed amount of time, such as a 120-day period extending from 60 days in past to 60 days into the future …. Use cluster analysis to determine clusters of events and free-time blocks within this timeframe … a cluster of free time may reflect an implicit preference of an organization, e.g., as to how people prefer to structure their activities during a day. The trend assessment component 1510 can determine these habits with respect to any organization scope, such as the entire organization, a division, a work unit, etc.”. Johnson [0149], “the event modification component 1808 can then store an updated version of the data structure 6-2 in a pending event data store 1810 which reflects the changes that have been made”. Johnson [0202], “report-generating Component”.  Johnson [0214], “the administrative-user may request a report from the progress-report-generating component 2904 which displays the outcome of the operation of the forward scheduling component 116 as a function of time”.)
 
Regarding claim 8:
Johnson in view of Abebe disclose the method of claim 1, 
Johnson further teach further comprising prior to determining the amount of focus time for the attendee, determining the meeting boundary associated with the attendee based on input from the attendee.   (Johnson [0088], “(a) satisfies the participant-related constraints; and (b) satisfies a target objective (e.g., a free-time objective) that is defined as a function of occurrences of a particular kind (“target occurrences”), as measured across all of the calendars of the participants (e.g., occurrences of free time of a particular type, as measured across all of the calendars of the participants)”. Johnson [0099], “for each candidate time slot Z (that occurs on a particular candidate day D) in the subset of candidate time slots, a total amount of whitespace (K^z) between events within that particular candidate day D^z, across all of the calendars of the N participants”. Johnson [0131], “proactively schedules free time blocks in calendars having a minimum size (e.g., two hours, in one implementation)”. EN: Fig. 11 below show one or more open time periods within a meeting boundary for each attendee”.)
Regarding claim 9:
Johnson in view of Abebe disclose the method of claim 8, 
Johnson further teach wherein the meeting boundary has a first value before the exiting meeting and a second value after the existing meeting, the second value being different than the first value.  (Johnson [0131], “proactively schedules free time blocks in calendars having a minimum size (e.g., two hours, in one implementation)”. EN: Fig. 11 below show one or more open time periods within a meeting boundary”. Johnson [0134], “at least one free time block for the day D on each calendar ….. Changing the length of the time span that is seeded with free-time block”. Johnson [0139], “the free-time slot-choosing component 1504 consults explicit preference information provided in a data store 1506 to identify a preferred placement of a free-time block in a calendar”. Examiner Note: Johnson fig. 11 shows the values are different because they occur at different time, one free space is at 2-3 and the other is 4-5. The schedule has before and after times. ) 
Regarding claim 10:
Claim 10 is the computer system claim corresponding to the method claim 1 rejected above. Therefore, claim 10 is rejected under the same rational as claim 1. Johnson also teaches the addition elements of claim 10 not recited in claim 1, a computer system (see Fig. 1 [0048] & [0052])
Regarding claim 11:
Claim 11 is the computer system claim corresponding to the method claim 2 rejected above. Therefore, claim 11 is rejected under the same rational as claim 2. 
Regarding claim 12:
Claim 12 is the computer system claim corresponding to the method claim 3 rejected above. Therefore, claim 12 is rejected under the same rational as claim 3. 
Regarding claim 13:
Claim 13 is the computer system claim corresponding to the method claim 4 rejected above. Therefore, claim 13 is rejected under the same rational as claim 4. 
Regarding claim 14:
Johnson in view of Abebe disclose the computer system of claim 13, 
Johnson further teach wherein the memory stores further instructions executable the processor to cause the computer system to receive, over the computer network, a data representing a selection of the user interface selection control associated with the meeting start time and the meeting end time in the request. (Johnson Fig. 10 [0087-0088] & [0119], “receives a constraint-specification message that specifies participant-related constraints associated with the new event to be scheduled. The participant-related constraints describe, for instance a desired timeframe for the event to be scheduled, the number (and identity) of participants of the new event, the duration of the new event, etc ….. a computer-implemented process to identify a proposed time slot, if any, for the new event that satisfies the constraints.”. Johnson [0129], Fig. 14 [0129], “a UI portion 1406 presents event information regarding the proposed time slot identified by the forward scheduling component 116. … A UI feature 1408 allows the end-user to accept a proposed time slot, e.g. by selecting a proposed time slot and clicking a “send invite” command button. Upon doing so, the forward scheduling component 116 can send an event-notification message to all of the other participants of the evnet”. Johnson [0183], Fig. 24 presentation 2404 whereby an end user can approve or reject rescheduled event”.))
Regarding claim 15:
Claim 15 is the system claim corresponding to the method claim 6 rejected above. Therefore, claim 15 is rejected under the same rational as claim 6. 
Regarding claim 16:
Claim 16 is the computer system claim corresponding to the method claim 7 rejected above. Therefore, claim 16 is rejected under the same rational as claim 7. 
Regarding claim 17:
Johnson in view of Abebe disclose the computer system of claim 14, 
Johnson further teach wherein the at least one user comprises the attendee or a manager of the attendee in an enterprise.  (Johnson Fig. 1 [0050], “an “organization” refers to any collection of individuals having any affiliation. For instance, an organization may refer to a company, government agency, educational institution, club, nonprofit entity, etc. or an organization may refer to an informal group of people such as a group of social contacts”. Johnson [0115], “whether the participant is invited …. attendee”) 

Regarding claims 18-20:
Regarding claim 21:
(New) A method, comprising: 
receiving, over a computer network, data representing a request to schedule a new meeting, wherein the received data representing the request includes a date for the new meeting, a start time for the new meeting, an end time for the new meeting, and the attendee; -6-Application No. 16/436,789Attorney Docket No. 406466-US-NP (Johnson [0087-0088] & [0119], “receives a constraint-specification message that specifies participant-related constraints associated with the new event to be scheduled (e.g. new meeting). The participant-related constraints describe, for instance a desired timeframe for the event to be scheduled, the number (and identity) of participants of the new event, the duration of the new event, etc ….. a computer-implemented process to identify a proposed time slot, if any, for the new event that satisfies the constraints.”)
in response to receiving, over a computer network, data representing a request to schedule a new meeting, analyzing electronic data of an electronic calendar of the attendee to determine whether one or more open time periods within a meeting boundary associated with an existing meeting of the attendee on the date [] the meeting boundary comprising a period of time immediately before or immediately after the existing meeting; (Johnson [0088], “(a) satisfies the participant-related constraints; and (b) satisfies a target objective (e.g., a free-time objective) that is defined as a function of occurrences of a particular kind (“target occurrences”), as measured across all of the calendars of the participants (e.g., occurrences of free time of a particular type, as measured across all of the calendars of the participants)”. Johnson [0099], “for each candidate time slot Z (that occurs on a particular candidate day D) in the subset of candidate time slots, a total amount of whitespace (K^z) between events within that particular candidate day D^z, across all of the calendars of the N participants”. Johnson [0131], “proactively schedules free time blocks in calendars having a minimum size (e.g., two hours, in one implementation)”. EN: Fig. 11 below show one or more open time periods within a meeting boundary”.)
for each of the determined open time periods, determining, by the processing device, an amount of focus time on the date that is longer than a preset threshold and has no scheduled calendar items for the attendee; and (Johnson Fig. 2 [0066], “scheduling component 116 preserves and protects minimum-sized free-time blocks on all (or some) of the participants”. Johnson [0070], “the target objective is defined as a function of instances of free time in the calendar data structure (examiner interpret free time as a focus time)… may improve the productivity of the members of an organization e.g., by providing sufficient time for the members to focus on creative tasks”. Johnson [0095 & 0095], “whitespace refers to a span of uninterrupted free time (e.g., focus time). more specifically, for that particular candidate day D^z, the forward scheduling component 116 determines, for each particular participant, a maximum amount of whitespace (e.g. focus time) between events on a calendar associated with the particular participant”.)
selecting, by the processing device, one of the one or more open time periods having a largest amount of focus time as an alternative meeting time for the new meeting to be scheduled; and (Johnson [0111] “an organization can create preference information that indicate that a minimum-sized free-time block that occurs before 11:00am on a workday is more values than on that occurs thereafter …… weighting function would assign a weighting value of 1.5 to the free-time block 1102 that occurs between 8:00am and 10:00am, and a weighting value of 1.0 for the free time block 1106 that occurs between 12:00pm and 2:00pm. By applying this weighting rule, the contribution of J^z for D1, for participant P1, becomes 2.5, instead of the unweighted score of 2.0”. Johnson [0189], “a candidate generation component 2504 generates a set of candidate-compromise time slots for each event ….. the candidate generation component 2504 then generates one or more time slots which satisfy the relaxed constraints”.)
transmitting, over the network to a computing device associated with the attendee, data representing a notification indicating the alternative meeting time and a user interface selection control for selecting the alternative meeting time instead of the start time included in the received request.  .  (Johnson [0129], Fig. 14 [0129], “the user interface presentation 1402 also provides output results generated by the forward scheduling component 116. For example, a UI portion 1406 presents event information regarding the proposed time slot identified by the forward scheduling component 116. The forward scheduling component 116 can provide a set of proposed time slots, ranked from most preferable to least preferable based on their respective J^z values”. Johnson [0183], Fig. 24 presentation 2404 whereby an end user can approve or reject rescheduled event”.)) 

    PNG
    media_image1.png
    321
    450
    media_image1.png
    Greyscale

Johnson does not teach, however Abebe teach, for the new meeting can be an alternative meeting time to schedule the new meeting in accordance with one or more preferred times of the attendee to scheduling meetings according to a machine learning model, (See Abebe Figs. 1 & 4 [0013] and [0017], “machine trained to automatically learn suitability of times for an attendee may require less effort from a user …. Existing calendar items may be treated as soft constraints, providing greater flexibility that may capture the actual options available to the organizer”. Abebe [0031], [0039] & [0044], “timeslot may still be considered for the new meeting as it may be the best option given other factors …. For each invitee a pre-trained predictive model (see fig. 3))
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify scheduling computer technique in Johnson to include the user machine learning to automatically learn suitability of time for a meeting, as taught by Abebe, in order to improve the scheduling process. Also, provide greater flexibility when scheduling a meeting (Abebe [0013]). 
Regarding claim 22:
Claim 22 is the method claim corresponding to the method claim 2 rejected above. Therefore, claim 22 is rejected under the same rational as claim 2. 

Regarding claim 23:
Claim 22 is the method claim corresponding to the method claim 3 rejected above. Therefore, claim 22 is rejected under the same rational as claim 3. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rodden et al. US 2019/0334907: resource optimization system and method. 
Grinolds et al. US 2019/0228381: schedule defragmentation. 
Deodhar et al. US 2017/0116552: system and method to measure, aggregate and analyze exact effort and time productivity. 
Fu et al. US 2015/0067047: providing a meeting rules template for a meeting service in a network environment. 
Lipendin US 2018/0247274: method and system for organizing meetings using mobile devices. 
Bargetzi et al. US 2017/0006162: conference system including automated equipment setup. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        
/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623